 Case 1:19-cv-00940-PLM-PJG ECF No. 17 filed 07/31/20 PageID.98 Page 1 of 2




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


LORI LYNN HEETHUIS,

       Plaintiff,
                                                    Case No. 1:19-cv-00940
-vs-
                                                    HON: PAUL L. MALONEY
COUNTY OF MUSKEGON; and,
RYAN BOIKE, Individually,

     Defendants.
____________________________________________/

STEPHEN R. DREW (24323)             ROSATI SCHULTZ JOPPICH
ADAM C. STURDIVANT (P72285)         & AMTSBUECHLER PC
DREW, COOPER & ANDING               LAURA S. AMTSBUECHLER
Attorneys for Plaintiff              (P36972)
80 Ottawa Avenue, NW, Suite 200     LAURA BAILEY BROWN (P79742)
Grand Rapids, MI 49503              Attorneys for Defendants
(616) 454-8300                      27555 Executive Drive, Suite 250
sdrew@dca-lawyers.com               Farmington Hills, MI 48331
asturdivant@dca-lawyers.com         (248) 489-4100
                                    lamtsbuechler@rsjalaw.com
                                    lbrown@rsjalaw.com
_____________________________________________/


             NOTICE TO WITHDRAW ATTORNEY OF RECORD

       Please take notice that Laura Bailey Brown has left the firm of Rosati Schultz

Joppich & Amtsbuechler and is no longer associated with the firm, therefore her

name is to be removed from the above-cause of action.
 Case 1:19-cv-00940-PLM-PJG ECF No. 17 filed 07/31/20 PageID.99 Page 2 of 2




                                       Respectfully submitted,

                                       ROSATI, SCHULTZ, JOPPICH
                                       & AMTSBUECHLER, P.C.

                                       /s/   Laura S. Amtsbuechler
                                       Laura S. Amtsbuechler (P36972)
                                       Attorney for Defendants
                                       27555 Executive Drive, Ste. 250
                                       Farmington Hills, MI 48331
                                       (248) 489-4100
Dated:       July 31, 2020             lamtsbuechler@rsjalaw.com



           PROOF OF SERVICE
The undersigned certifies that the foregoing
was served upon all parties to the above cause
to each of the attorneys/parties of record
herein at their respective addresses disclosed
on the pleadings on July 31, 2020.
BY:       U.S. Mail          Telefacsimile
         Hand Delivered      Overnight
                             courier
         Federal Express     Other: E-mail
Signature: s/ Julie Doll
